Citation Nr: 0822343	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of brain 
tumor, astrocytoma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1954 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In April 2007, the veteran failed to appear at a scheduled 
hearing before the Board.  Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  

The reopened claim of service connection for residuals of a 
brain tumor is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1. In rating decision, dated in June 2004, the RO denied the 
veteran's claim of service connection for residuals of brain 
tumor; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination. 

2. The additional evidence present since the rating decision 
of June 2004 relates to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
a brain tumor.  


CONCLUSIONS OF LAW

1. The rating decision, dated in June 2004 by the RO, denying 
the claim of service connection for residuals of a brain 
tumor, became final.  38 U.S.C.A § 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.104(a) (2007).  

2. The additional evidence presented since the rating 
decision of June 2004, denying the claim of service 
connection for residuals of a brain tumor, is new and 
material and the claim of service connection for residuals of 
a brain tumor is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

New and Material Evidence Claim 

As the application to reopen the claim of service connection 
for residuals of a brain tumor is resolved in the veteran's 
favor, further discussion of VCAA compliance is not required.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

In a rating decision in June 2004, the RO denied the claim of 
service connection for residuals of a brain tumor, 
astrocytoma, because a brain tumor was not shown during 
service and it was not manifest within one year of service 
discharge in 1974. 

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  By operation of law, the rating 
decision, denying the claim of service connection became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

The evidence previously considered shows that during service 
the veteran was a Precision Measuring Equipment Technician 
and worked with radioactive substances as part of his 
assigned duties in calibrating radiation monitors.  

Military records included AF Form 1527, History of 
Occupational Exposure to Ionizing Radiation, and DD Form 
1141, Record of Exposure to Ionizing Radiation, which showed 
a total accumulated dose (REM) of zero (0).  



Service department records disclose that in May 1999 the 
veteran complained of right-sided parietal headaches that had 
been present for about a year.  In July 1999, a CT scan 
revealed a left frontal lobe lesion.  In September 1999, a 
brain tumor was surgically removed and the diagnosis was 
astrocytoma. 

In September 2003, the Assistant Chief of Radiation Therapy 
at Madigan Army Medical Center reported that the exact 
etiology of the veteran's tumor was uncertain, but that the 
type of tumor has been associated with prior exposure to 
radiation and that the veteran had a history of prior 
radiation exposure while in the military, calibrating 
radiation monitors, which exposed him to Cobalt 60 and 
Strontium 90 radiation, which may or may not have led to the 
development of his tumor. 

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The current application to reopen the claim of service 
connection for residuals of a brain tumor was received at the 
RO in March 2005. 

The additional evidence consists of a November 2005 statement 
from a military physician, a Chief of Neurosurgery, who 
expressed the opinion it was possible in view of the benign 
nature of the tumor that the tumor had been present for up to 
25 to 30 years prior to the diagnosis.  

Analysis

As previously noted, the claim was previously denied because 
a brain tumor was not shown during service or within one year 
of service discharge and the veteran was not exposed during 
service to ionizing radiation.  

Because the additional evidence raises a reasonable 
possibility that the tumor had onset in service, the evidence 
tends to establish a medical nexus between service and the 
documentation of a brain tumor after service, the absence of 
which was the basis for the previously denial of the claim.  

For this reason, the additional evidence is new and material 
because it relates to the unestablished fact necessary to 
substantiate the claim, that is, evidence showing that the a 
brain tumor may have had onset during service, which raises a 
reasonable possibility of substantiating the claim. 

As the evidence is new and material, the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a brain tumor is 
reopened, and to this extent only the appeal is granted. 




REMAND

Although the claim of service connection for residuals of a 
brain tumor is reopened, further evidentiary development is 
required prior to deciding the claim of the merits. 

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify the 
nomenclature of the radiation 
monitoring equipment he calibrated 
during service. 

2. If the veteran provides sufficient 
information on the radiation monitoring 
equipment, ask the Department of the U. 
S. Air Force for a description of type 
of radioactive substances and amount 
used in the equipment.  

3. In any event, the claim should be 
developed in accordance with 38 C.F.R. 
§ 3.311 to include whether there is any 
basis for determining the onset of the 
tumor based on accepted medical 
principles, pertaining to the history, 
manifestations, clinical course and 
character of the tumor. 

4. After the above development has been 
completed, adjudicate the claim of 
service connection on the merits, 
considering all the evidence of record.  
If the claim is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


